Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.         This communication is a first office action, non-final rejection on the merits.  Claims 1-22, filed  as preliminary amendment, are currently pending and have been considered below.
Response to Amendment
2.	Applicant’s amendment filed October 06, 2019. Claims 1-22 presented for Examination. Applicant’s amendment has been fully considered and entered
Priority
3.	As required by M.P.E.P.201.14(c), acknowledgement is made of applicant’s claim for priority based on applications filed on March 06, 2018 (PCT/FI2018/050164) and March 07, 2017 (FI 20175209).
Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 09/06/2019 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.
Claim Rejections - 35 USC § 103
5.       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
6.         The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.       Claims 1-22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gelbman (US 2009/0026274 A1) (hereinafter Gelbman) in view of Stefanelli (US 2010/0141455 A1) (hereinafter Stefanelli).

               Regarding claim 1, Gelbman discloses an electronic price label (Fig. 2-3, para 087, label can also be formed as a wristband, ankle band, security badge, admissions ticket, pass, electronic door key, hat band, hat pin, tag, belt, collar, ring, earring, health insurance card, medical alert band), which comprises: 
a communicator configured to receive information relating to a product (para 033, receiver receiving output signal 20A generated by electronic label 16 and transmitter 38 operates in connection with the processor 34 to transmit output signal 20 received by antenna 22 housed within electronic label 16); 
a display for displaying information relating to a product (Fig. 2, display 30, Abstract, display label displays graphical indicia representing information relating to price, promotional information for associated consumer products, para 051, securing label to item or support by fasteners, stitching, weaving, sewing, laminating, snapping, pinning, tacking, loop and hook-type arrangements, and clipping and the like).
Gelbman specifically fails to disclose a fastening ring for fastening the electronic price label to a product, wherein the fastening ring is arranged to function as an antenna of the electronic price label, and 
wherein a loop is formed in the fastening ring.
In analogous art, Stefanelli discloses a fastening ring for fastening the electronic price label to a product, wherein the fastening ring is arranged to function as an antenna of the electronic price label (Fig. 1, para 07, secured to product through gluing, sewing, or by means of a String introduced into a through cavity, elongated hole, or annular structure of product, string can be introduced for mutual engagement with respective plate, para 043, elongated element 30 is an antenna 30b of circuit 20), and 
wherein a loop is formed in the fastening ring (Fig. 2, para 9, case of plates in engagement with goods through string for monitoring product, para 39, elongated element 30 inserted into through cavity, elongated hole or annular structure of product).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of remotely updateable electronic label devices and systems for displaying selected data disclosed by Gelbman to use anti-theft device that can be engaged to the respective goods in a more reliable manner  as taught by Stefanelli to use elongated element into a through cavity, or elongated hole, or annular structure of a product  to be monitored and generates an alarm signal to warn about an anomalous situation [Stefanelli, Abstract].
Regarding claim 2, Gelbman fails to disclose the electronic price label according to claim 1, wherein a first end of a fastening part to be used in fastening the electronic price label is pushable through the loop, and the loop is smaller than a second end of the fastening part. 
In analogous art, Stefanelli discloses the electronic price label according to claim 1, wherein a first end of a fastening part to be used in fastening the electronic price label is pushable through the loop, and the loop is smaller than a second end of the fastening part  (Fig. 1, para 07, secured to product through gluing, sewing, or by means of a String introduced into a through cavity, elongated hole, or annular structure of product, string, Fig. 2, para 9, case of plates in engagement with goods through string for monitoring product, para 39, elongated element 30 inserted into through cavity, elongated hole or annular structure of product).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of remotely updateable electronic label devices and systems for displaying selected data disclosed by Gelbman to secured product by means of a String introduced into a through cavity, elongated hole, or annular structure of the product in reliable manner  as taught by Stefanelli to use elongated element into a through cavity, or elongated hole, or annular structure of a product  to be monitored and generates an alarm signal to warn about an anomalous situation [Stefanelli, Abstract].
Regarding claim 3, Gelbman disclose the electronic price label according to claim 1, wherein a battery and/or a battery enclosure is arranged essentially in a center of the loop (para 039, FIGS. 2 and 4, electronic label 16 employ an onboard power device, such as a battery, for powering one or more of label components). 
Regarding claim 4, Gelbman disclose the electronic price label according to claim 3, wherein conductors of the battery are arranged to travel in connection with the fastening ring (para 039, electronic label 16 employ power exclusively or solely from an on-board power source, such as from a power storage element (e.g., battery, capacitor, solar cell, micro-mechanical generator, etc.)). 
Regarding claim 5, Gelbman disclose the electronic price label according to claim 4, wherein the conductors of the battery are separate conductors to the fastening ring functioning as an antenna (para 039, use onboard power generating source, and employs a power antenna for receiving power signals from an external source and power antenna formed as a power antenna layer 48 disposed between layers 46). 
Regarding claim 6, Gelbman fails to disclose the electronic price label according to claim 1, wherein a loop is formed essentially at an end of the fastening ring or essentially midway in the fastening ring. 
In analogous art, Stefanelli discloses the electronic price label according to claim 1, wherein a loop is formed essentially at an end of the fastening ring or essentially midway in the fastening ring (Fig. 1, para 07, secured to product through gluing, sewing, or by means of a String introduced into a through cavity, elongated hole, or annular structure of product, string, Fig. 2, para 39, elongated element 30 inserted into through cavity, elongated hole or annular structure of product).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of remotely updateable electronic label devices and systems for displaying selected data disclosed by Gelbman to attached security device to any goods provided with a through cavity, an elongated hole, or a generic annular structure suitable for linking with the annular structure  as taught by Stefanelli to use elongated element into a through cavity, or elongated hole, or annular structure of a product  to be monitored and generates an alarm signal to warn about an anomalous situation [Stefanelli, para 40].
Regarding claim 7, Gelbman disclose the electronic price label according to claim 2, wherein the fastening part to be used in fastening the electronic price label is a spike-type fastening part (Abstract, label displays graphical indicia representing information relating to the price for the associated consumer products). 
Regarding claim 8, Gelbman disclose the electronic price label according to claim 1, wherein a ground plane of the display is connected capacitively to the fastening ring functioning as an antenna (para 039, electronic label 16 employ power exclusively or solely from an on-board power source, such as from a power storage element (e.g., battery, capacitor, solar cell, micro-mechanical generator, etc.)). 
Regarding claim 9, Gelbman fails to disclose the electronic price label according to claim 1, wherein the fastening ring is divided electrically into two parts with inductance. 
In analogous art, Stefanelli discloses the electronic price label according to claim 1, wherein the fastening ring is divided electrically into two parts with inductance (Fig. 1, para 22, main body 10 shaped like a parallelepiped or a prism; it can also have a plate-like conformation, Fig. 2, para 9, plates in engagement with the goods through a string, it can be very easy and quick to tear or cut off said string).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of remotely updateable electronic label devices and systems for displaying selected data disclosed by Gelbman to use anti-theft device that can be engaged to the respective goods in a more reliable manner  as taught by Stefanelli to use elongated element into a through cavity, or elongated hole, or annular structure of a product  to be monitored and generates an alarm signal to warn about an anomalous situation [Stefanelli, Abstract].
Regarding claim 10, Gelbman fails to disclose the electronic price label according to claim 1, wherein the fastening ring is a steel wire cable and/or a ring and/or cord comprising metal. 
In analogous art, Stefanelli discloses the electronic price label according to claim 1, wherein the fastening ring is a steel wire cable and/or a ring and/or cord comprising metal (Fig. 1, para 42, elongated element 30 conductive wire, in, engagement with the main body 10, Fig. 2, para 9, plates in engagement with the goods through a string, it can be very easy and quick to tear or cut off said string).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of remotely updateable electronic label devices and systems for displaying selected data disclosed by Gelbman to use anti-theft device that include elongated element with first and a second ends are secured to the main body in a more reliable manner  as taught by Stefanelli to use elongated element into a through cavity, or elongated hole, or annular structure of a product  to be monitored and generates an alarm signal to warn about an anomalous situation [Stefanelli, Abstract].
Regarding claim 11, Gelbman fails to disclose the electronic price label according to claim 1, wherein the fastening ring is a metal loop or metal cord coated with plastic. 
In analogous art, Stefanelli discloses the electronic price label according to claim 1, wherein the fastening ring is a metal loop or metal cord coated with plastic (Fig. 1, para 42, elongated element 30 conductive wire, Fig. 2, para 9, plates in engagement with the goods through a string, easy and quick to tear or cut off said string).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of remotely updateable electronic label devices and systems for displaying selected data disclosed by Gelbman to use anti-theft device that can be made of plastic material, paper or paperboard material, etc  to engaged to the respective goods in a more reliable manner  as taught by Stefanelli to use elongated element into a through cavity, or elongated hole, or annular structure of a product  to be monitored and generates an alarm signal to warn about an anomalous situation [Stefanelli, Abstract].
Regarding claim 12, Gelbman fails to disclose the electronic price label according to claim 1, wherein the fastening ring comprises at least one part functioning as a radiator part of the antenna. 
In analogous art, Stefanelli discloses the electronic price label according to claim 1, wherein the fastening ring comprises at least one part functioning as a radiator part of the antenna (Fig. 1, para 42, elongated element 30 conductive wire, Fig. 2, para 43, elongated element 30 is an antenna 30b of circuit 20).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of remotely updateable electronic label devices and systems for displaying selected data disclosed by Gelbman to use anti-theft device that can be engaged to the respective goods in a more reliable manner  as taught by Stefanelli to use elongated element into a through cavity, or elongated hole, or annular structure of a product  to be monitored and generates an alarm signal to warn about an anomalous situation [Stefanelli, Abstract].
Regarding claim 13, Gelbman disclose the electronic price label according to claim 1, wherein the antenna functioning as a fastening ring is an antenna of the electronic price label system, the electronic price label being adapted to send and receive to/from a base station of the electronic price label system with the antenna (Abstract, label displays graphical indicia representing information relating to the price, para 28, store a unique label or tag identification number, product code, color, name, size, description, and ecurity and anti-counterfeit software, as well as other related data consistent with the intended use of the label). 
Regarding claim 14, Gelbman disclose the electronic price label according to claim 1, further comprising an RFID antenna (para 07-08, smart, flexible electronic display, label, tag or strip, electronic label create `display, label, tag, or strip systems` that include microprocessors, computer(s), software, electromagnetic transmitters and receivers, and a variety of antennas, etc., that can communicate with and update the remotely updateable/alterable electronic label, tag or strip in any manner). 
Regarding claim 15, Gelbman disclose the electronic price label according to claim 14, wherein the RFID antenna is a separate antenna to the antenna of the electronic price label system (para 12, electronic label one or more antenna layers to programs, display layer, antenna layer, activation grid layer, and processor layer are all stacked together to form stacked electronic label). 
Regarding claim 16, Gelbman disclose the electronic price label according to claim 1, wherein the fastening ring is adapted to function as both an antenna of the electronic price label system and as an RFID antenna (para 12, electronic label one or more antenna layers for sending or receiving signals corresponding to programs). 
Regarding claim 17, Gelbman disclose the electronic price label according to any claim 1, wherein the communicator communicates with a base station of the electronic price label system by reflecting back signals received thereby (para 08, electronic label `display, label, tag, or strip systems` that include electromagnetic transmitters and receivers, and a variety of antennas, etc., that can communicate with and update electronic label, tag or strip in any manner, para 027, processing or control apparatus through any suitable communication link). 
Regarding claim 18, Gelbman disclose the electronic price label according to claim 1, further comprising antitheft properties (para 051, securing layer 55 used to form part of a shelf tag, hanging tag, or anti-theft label (electronic label surveillance)). 
Regarding claim 19, Gelbman disclose an electronic price label system, wherein the system comprises: a plurality of electronic price labels according to claim 1 (Fig. 2-3, para 087, label can also be formed as a wristband, ankle band, security badge, admissions ticket, pass, electronic door key, hat band, hat pin, tag, belt, collar, ring, earring, health insurance card, medical alert band); and 
at least one base station that is adapted to send and receive information to/from any of the plurality of electronic price labels (para 08, electronic label `display, label, tag, or strip systems` include electromagnetic transmitters and receivers, and a variety of antennas, etc., communicate with and update electronic label, tag or strip in any manner, para 027, processing through suitable communication link). 
Regarding claim 20, Gelbman disclose the electronic price label system according to claim 19, wherein the system is adapted to issue an alarm signal (para 087, item and/or label can also be formed as a wristband, ankle band, security badge, health insurance card, medical alert band). 
Regarding claim 21, Gelbman disclose the electronic price label system according to claim 20, wherein the system is adapted to issue an alarm signal to the electronic price label if the base station cannot communicate with the electronic price label and/or if the fastening ring of the electronic price label is cut (para 087, item and/or label can also be formed as a wristband, ankle band, security badge, health insurance card, medical alert band). 
Regarding claim 22, Gelbman disclose the electronic price label system according to claim 20, wherein the electronic price label system further comprises security gates, and the alarm signal is based on a response of the security gates when an electronic price label is taken though a security gate (para 087, abel can be formed as a wristband, ankle band, identification card, admissions card, re-entry pass, electronic door key, security badge, admissions ticket, pass, electronic door key, fan card, club membership card, team identification card, hat band, hat pin, tag, belt, collar, ring, earring, health insurance card, medical alert band). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mirza Alam whose telephone number is (469) 295-9286.  The examiner can normally be reached on Monday-Thursday 7:30AM-6:00PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for Published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MIRZA F ALAM/Primary Examiner, Art Unit 2689